Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 PageelF aie; Howard Circuit Court
Docket: 12/17/2020 3:41 PM; Submission: 12/17/2020 3:41 PM

IN THE CIRCUIT COURT OF MARYLAND FOR HOWARD COUNTY

Law Offices of Mark J. Muffoletto, LLC *

 

300 North Ridge Road
Ellicott City, MD 21043 #

Plaintiff *k
v. **

C-13-CV-20-000958
American Recovery Service Incorporated * Case No.:
555 St. Charles Drive
Suite 100 *
Thousand Oaks CA 91360
it

Serve On: *

National Registered Agents, Inc. Of Md.

2405 York Road *

Suite 201

Lutherville Timonium Md 21093 *

Defendant *

COMPLAINT

Plaintiff Law Offices of Mark J. Muffoletto, LLC by and through its attorneys,

Christopher S. Young, Esq,, and the Business & Technology Law Group, hereby files this

Complaint and in support thereof states as follows:

1.

PARTIES
Plaintiff Law Offices of Mark J. Muffoletto, LLC (“MJM”) is a registered Maryland
limited liability company with its principal office in Howard County, Maryland. MJM is
a law firm of attorneys licensed to practice law in the State of Maryland. MJM,
established in 2001, is a predecessor to Amos & Muffoletto, LLC, formerly known as
Amos, Muffoletto & Mack, LLC, a Maryland limited liability company formed in 2011

(“A&M”). A&M terminated operations in June 2020.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 2 of 8

2. Defendant American Recovery Service Incorporated (“ARSI”) is a California corporation
registered to do business in the State of Maryland. ARSI is a collection agency that
routinely collects debt in the State of Maryland, and forwards accounts to Maryland
attorneys for collections

STATEMENT OF FACTS

3. MIM began a relationship with ARSI on or about 2008. Fora period of years, ARSI
would forward accounts to MJM for legal action under different terms and legal
agreements.

4, MIM has provided legal services consistently to ARSI’s clients, including and
predominately, American Express, throughout the State of Maryland, including Howard
County, since the beginning of the relationship.

5. During the course of the relationship with ARSI, MIM rejected certain directives or terms
placed on the relationship by ARSI. MJM and its attorneys believed that the demands by
ARSI were unlawful and/or unethical. Among the objectionable directives were the sale
of credit cards or creating new accounts for clients, disclosures amounting to legal
advice, and disclosures which violated substantive law or the Maryland Rules.

6, Generally, when MJM objected, ARSI would threaten to remove inventory or issue
ultimatums causing MJM to circumvent encountering the situation that would trigger the
illegal or unethical directives. ARSI’s threats and actions created a strain on the
relationship.

7. In early 2020 an account was placed with MJM regarding a debtor known as “Robinson”.
MJM negotiated a settlement with Robinson, which was expressly directed, and

approved, by ARSI. After approving settlement, ARSI directed MJM to rescind the
10.

11.

Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 3 of 8

agreed upon settlement. ARSI’s conduct against Robinson was driven by the intent to
“teach him a lesson’.

In an effort to rescind the Robinson settlement, ARSI was using a method and legal
theory that MJM found legally incorrect and ethically prohibited. When MIM challenged
the directive to rescind the Robinson settlement, ARSI began to retaliate against MJM.
ARSI responded by indicating that they were taking all of MJM’s accounts back, despite
extensive work being done on each file by MJM and placing them with another law firm
for legal action. ARSI employees were told not to communicate with MJM. ARSI
removed data from MJM computer access and failed to provide to MJM, timely or at all,
documents and information to allow MJM to perform services on ARSI files. ARSI’
actions were in direct response to MJM indicating they would not participate in the
rescission of the Robinson settlement, The Robinson account was placed with another
law firm, presumably one that would do what MJM refused to do.

The owner and chief executive officer of ARSI verbally terminated MIM, based on the
Robinson account, in a phone call on November 16, 2020. ARSI attempted to publicly
characterize the termination in their favor by alleging that MIM terminated the
relationship. ARSI claimed that they were simply turning off the forwarding of
additional claims and taking back, most of its files placed with MJM.

As predicted by MJM, Robinson filed complaints with regulatory bodies, based on the
action that MJM refused to take, including the CFPB and Maryland Consumer Protection

Division. Unfortunately, the complaints were directed at MJM instead of the actual bad

actor, ARSI.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 4 of 8

12. MIM demanded indemnification from ARSI, that they repeatedly promised over the

13,

14.

15.

years. ARS] refused. MJM was forced to file claims with its insurance carrier, paying
the cost of deductible payment, and incurring time and expense associated with
responding to the complaints.

Around the same time MJM demanded indemnification from ARSI, MJM also provided
formal notice that it felt ARSI’s retaliation was also due to MJM’s objection to
reprehensible conduct that amounted to sexual harassment and corporate conflicts of
interest involving ARSI, its business partners, and its employees. These complaints were
summarily ignored except to the extent that ARSI further retaliated as outlined below for
the reporting and the demand for indemnification,

In an attempt to threaten MJM into silence and as retribution for requesting
indemnification, ARSI had its legal counsel draft a letter claiming that there is no
agreement between MJM and ARSI for legal services, accusing MJM of mishandling the
Robinson account, claiming disgorgement of legal fees, and threatening a grievance
against MJM attomeys. The letter was factually erroneous and defamatory.

When that letter did not produce the desired result, in retaliation for MJM’s refusal to
comply with demands to act unlawfully and unethically, demand for indemnification, and
for bringing to light atrocious corporate conduct, ARSI recalled hundreds of accounts
placed with MJM. The recall of accounts was for no clear business purpose, as MJM has
been the top liquidation law firm in ARSI’s attorney network three (3) years in a row
prior to the COVID1I9 pandemic. ARSI’s recall actions were simply retaliatory, in bad

faith, and not in fair dealing.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 5 of 8

16. The accounts taken from MJM by ARSI represent hundreds of hours of legal work, with

a vaiue of many hundreds of thousands of dollars.

COUNT I
Breach of Contract

17, Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth herein.

18. MJM is the successor to A&M. MJM and ARSI had a written legal agreement for
services, as amended, On or about September 13, 2017, A&M entered into a Forwarding
Attorney Agreement (the “Forwarding Attorney Agreement”) with ARSI governing the
terms under which ARSI would forward certain debt accounts for legal action in
Maryland to A&M, in the future. At the time in which the contract was entered into by
the parties, ARS] had made threat of recall and the stop of forward flow of accounts if not
executed.

19. ARSI terminated the Forwarding Attorney agreement without cause under the express
terms of the contract, but in bad faith and not in fair dealing.

20. ARSI’s bad behavior and retaliation against MJM has materially breached the express
provisions of the contract and covenants of good faith and fair dealing implied in all
contracts.

21. ARSI has materially breached the Forwarding Attorney Agreement and MJM has been
damaged as a direct result of such material breach.

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,

court costs, and any further relief as this Honorable Court deems proper.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 6 of 8

COUNT I
Unjust Enrichment

22. Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth herein.

23. MJM tendered legal services to ARSI on the accounts it placed.

24, ARS] appreciated and had knowledge of this benefit conferred by MJM on its accounts.

25, ARSI took back the accounts that it placed, without paying for the valuable legal services
rendered.

26. It is inequitable for ARSI to take the legal accounts from MIM, retain the benefit of the
services rendered, not allow MJM to recover fees in the ordinary course of collection, and
fail to compensate MJM in any way.

WHEREFORE, Plaintiff MIM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment
interest, court costs, and any further relief as this Honorable Court deems proper.

COUNT UE
Quantum Meruit

27. Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth herein.

28. MJM rendered a valuable benefit to ARSI and continues to render such benefit for legal
services.

29. The benefit was and continues to be accepted by ARSI, who receives the full use and
benefit of the legal work on files placed by ARST,

30, Al benefits rendered to ARSI were and continue to be under such circumstances that

ARSI knows that MJM expects to be paid for the services provided to Defendant.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 7 of 8

31. MJM requests the value of its legal services rendered by MJM for the benefit of ARSI,

quantum meruit, in an amount in excess of $75,000.

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter

judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),

Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars

($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,

court costs, and any further relief as this Honorable Court deems proper.

COUNT IV
Negligence

32. Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth herein.

33.

34.

35,

36.

At all times ARSI owed duties of care to MIM to conduct business in a professional
manner, convey information timely, provide necessary communications, information, and
documentation, accurately and honestly, and conduct themselves and their
communications in good faith and fair dealing.

ARSI breached its duties, including by making misrepresentations of fact, threat,
illegality, failing to provide MJM with timely documents and information, failing to act,
and leveling blame on MJM for its own incompetent behavior and negligence.

ARSI and its agents placed the Robinson account with MJM without certain vital
information which likely would have avoided the failed settlement and regulatory
complaints. James Garrett, Esq., the General Counsel of ARSI, negligently failed to keep
all parties advised of the authority provided MJM to settle the Robinson account, causing
the spread of misinformation, and thereafter, misrepresented his prior conduct, in an
effort to deflect blame from himself and ARSI.

As a proximate result of ARSI’s breach of its duties, MJM suffered damages.
Case 1:21-cv-00116-DKC Document 2 Filed 01/13/21 Page 8 of 8

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendants ARSI. Pursuant to Maryland Rule 2-3 05(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,

court costs, and any further relief as this Honorable Court deems proper.

   

i

a
wae
boo

Christopher 8. Young, Esq.
CPF No.: 9612190314
Email: cyoung@pbtle.us

Business & Technology Law Group
6310 Hillside Court

Suite 160

Columbia, MD 21046

Telephone: (410) 290-0707
Facsimile: (410) 290-0477
Attorneys for Plaintiff

   
